The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 was received and has been entered.  Claims 1 and 6 were amended. Claims 17, 19, and 21 were cancelled. Claims 22-23 were added. Claims 1-9 and 22-23 are in the application and pending examination. Claims 10-16, 18, and 20 have been withdrawn.                      
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a constant distance from the top surface of the wafer for an entire time that the nozzle is spraying the chemical toward the wafer” in claim 1, and  “center of the wafer is offset relative to the rotation axis of the spin chuck” in claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a constant distance from the top surface of the wafer for an entire time that the nozzle is spraying the chemical toward the wafer” in claim 1, “center of the wafer is offset relative to the rotation axis of the spin chuck” in claim 22, and “ the edge bead having a height from a surface of the wafer that is greater than a height of central portions of the coating film” in claim 23.

Claim Objections
The previous objections to claim 6 are withdrawn based on the amendment to the claims.
Claim Rejections - 35 USC § 103
The previous rejection of claims 1-5, 9, and 21 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20130010289 A1 to Nakamizo et al (hereinafter Nakamizo) and US Pat. Pub. No. 20130287536 A1 to Blake Koelmel (hereinafter Koelmel) and US Pat. Pub. No. 20050150451 A1 to Tanaka et al (hereinafter Tanaka) and US Pat. Pub. No. 20180053319 A1 to Kakuma et al (hereinafter Kakuma) is withdrawn based on the amendment to claim 1 and cancellation of claim 21. (The previous rejection of claims 1-3 included references to Tanaka and Koelmel in error.)
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20130010289 A1 to Nakamizo et al (hereinafter Nakamizo) and US Pat. Pub. No. 20130287536 A1 to Blake Koelmel (hereinafter Koelmel) and WO 20180136499 A1 to Thompson et al (hereinafter Thompson). (US Pat. Pub. No. 20190374966 A1 to Thompson et.  al. is being used as a translation for WO 20180136499 A1 to Thompson et al.  )
Regarding claim 1, Nakamizo teaches a manufacturing apparatus for a semiconductor device, the manufacturing apparatus comprising: a spin chuck (32) configured to fix and rotate a wafer (W); a top surface of the wafer (W) being inclined relative to the rotation axis of the spin chuck, and a nozzle (61) configured to spray a chemical toward the wafer.  (See Nakamizo, Fig. 2, 7, 12, 14-15, Abstract, and paragraphs 98, 114, and 117-118.)
 Nakamizo does not explicitly teach a displacement sensor configured to measure a lateral displacement variation from the displacement sensor to a lateral surface of the wafer while the spin chuck is being rotated.  
Koelmel is directed to wafer edge measurement and control.
Koelmel teaches a lateral displacement sensor (138, 140) configured to measure a displacement variation (position of the substrate in the X direction) to a lateral surface of the wafer while the spin chuck is being rotated. (See Koelmel, Fig. 1 and paragraphs 21, 39, and 45.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a lateral displacement sensor configured to measure a displacement variation to a lateral surface of the wafer while the spin chuck is being rotated; and a controller configured to control a position of the nozzle by using the displacement variation while the spin chuck is being rotated, because Koelmel teaches this would enable smooth X-Y positioning control. (See Koelmel, Fig. 1 and paragraph 45.)
 Regarding claim 1, Nakamizo does not explicitly teach a controller configured to control a position of the nozzle by using a value of the height displacement variation while the spin chuck is rotating, such that the position of the nozzle is maintained at a constant distance from the top surface of the wafer for an entire time that the nozzle is spraying the chemical toward the wafer.  

Thompson is directed to a controller for controlling the parameters of spray. (See Thompson, Fig. 2A, Abstract, and paragraphs 73 and 84.)
Thompson teaches a controller configured to control a position of the nozzle by using a value of the height displacement variation, such that the position of the nozzle is maintained at a constant distance from the top surface of the wafer for an entire time that the nozzle is spraying the chemical toward the wafer. (See Thompson, Fig. 2A, Abstract, and paragraphs 73 and 84.) Examiner is considering height displacement variation to be equivalent to height measurement.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a controller configured to control a position of the nozzle by using a value of the height displacement variation, while the spin chuck is rotating, such that the position of the nozzle is maintained at a constant distance from the lateral surface of the wafer, because Thompson teaches a controller can be configured to control any desired spray parameter to control quality of the spray.  (See Thompson, Fig. 2A, Abstract, and paragraphs 73 and 84.)
Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to maintain constant height, through routine experimentation, with a reasonable expectation of success, as a result-effective variable, in order to provide the optimal coating properties on the substrate. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Thompson, Fig. 2A, Abstract, and paragraphs 73 and 84.)
Intended use language is located in the preamble of claim 1 (apparatus for a semiconductor device).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Nakamizo in view of Koelmel and Tanaka would be capable of the intended use and as a result meets the claimed invention. 
Claim 1 recites an intended use clause (i. e. configured to fix and rotate a wafer, configured to spray, … ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Nakamizo in view of Koelmel and Thompson would be capable of the intended use and as a result meets the claimed invention.
Regarding claim 2, Nakamizo teaches the displacement sensor includes a laser displacement sensor (45).  (See Nakamizo, paragraph 118, and Figs. 12, and 14.)
Regarding claim 3, Nakamizo teaches the displacement sensor is configured to measure the lateral displacement variation from the displacement sensor to a predetermined measurement region (A1), which is a part of the lateral surface of the wafer (W). (See Nakamizo, paragraph 118, and Figs. 12, 14.)
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20130010289 A1 to Nakamizo et al (hereinafter Nakamizo) and US Pat. Pub. No. 20130287536 A1 to Blake Koelmel (hereinafter Koelmel) and WO 20180136499 A1 to Thompson et al (hereinafter Thompson) as applied to claim 3 and claim 1, respectively, further in view of US Pat. Pub. No. 20050150451 A1 to Tanaka et al (hereinafter Tanaka).
Regarding claim 4, Nakamizo does not explicitly teach the predetermined measurement region is positioned below the nozzle as the wafer is rotated, the controller is configured to move the position of the nozzle as much as the value of the lateral displacement variation such that the position of the nozzle is maintained at the constant distance from the lateral surface of the wafer.  
Tanaka teaches a controller configured to control a position of the nozzle by using the displacement variation (positional displacement amount) while the spin chuck is being rotated. (See Tanaka, Fig. 1, Abstract, and paragraphs 13, 15, 19, 21, 58, and 88.)
Tanaka teaches the predetermined measurement region is positioned below the nozzle as the wafer is rotated, the controller is configured to move the position of the nozzle as much as the value of the displacement variation (positional displacement amount) such that the position of the nozzle is maintained at the constant distance from the lateral surface of the wafer. (See Tanaka, Fig. 1, Abstract, and paragraphs 13, 15, 19, 21, 58, and 88.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the predetermined measurement region is positioned below the nozzle as the wafer is rotated, the controller is configured to move the position of the nozzle as much as the value of the lateral displacement variation such that the position of the nozzle is maintained at the constant distance from the lateral surface of the wafer, through routine experimentation, with a reasonable expectation of success, to the select the proper displacement for the coating nozzle as much as the displacement variation, as a result-effective variable, in order to provide the optimal positioning of the nozzle. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Tanaka, Fig. 1, Abstract, and paragraphs 15, 21, 58, and 63-66.)
Claim 4 recites an intended use clause (i. e. the controller is configured to move the position of the nozzle as much as the displacement variation). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Nakamizo in view of Koelmel and Tanaka would be capable of the intended use and as a result meets the claimed invention.
Regarding claim 9, Nakamizo does not explicitly teach the displacement sensor is configured to measure the lateral displacement variation and the height displacement variation from the displacement sensor to the lateral surface of the wafer and to the top surface of the wafer while the wafer is rotating, and
the controller is configured to control the position of the nozzle by using the lateral displacement variation and the height displacement variation from the displacement sensor to the lateral sensor of the wafer and to the top surface of the wafer.
Tanaka teaches a controller configured to control a position of the nozzle by using the displacement variation while the spin chuck is being rotated. (See Tanaka, Fig. 1, Abstract, and paragraphs 15, 21, and 58.) Examiner is considering the spin chuck is being rotated based on Figs. 4, 6, and 8. 
Tanaka teaches the predetermined measurement region is positioned below the nozzle as the wafer is rotated, the controller is configured to move the position of the nozzle in a range of coordinates. (See Tanaka, Fig. 1, Abstract, and paragraphs 9-11, 15, 21, 58, 63-66, and 75-78.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the displacement sensor is configured to measure the lateral displacement variation and the height displacement variation from the displacement sensor to the lateral surface of the wafer and to the top surface of the wafer while the wafer is rotating, and
the controller is configured to control the position of the nozzle by using the lateral displacement variation and the height displacement variation from the displacement sensor to the lateral sensor of the wafer and to the top surface of the wafer, through routine experimentation, with a reasonable expectation of success, to the select the proper displacement for the coating nozzle as much as the displacement variation, as a result-effective variable, in order to provide the optimal positioning of the nozzle. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Tanaka, Fig. 1, Abstract, and paragraphs 9-11, 15, 21, 58, 63-66, and 75-78.)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20130010289 A1 to Nakamizo et al (hereinafter Nakamizo) and US Pat. Pub. No. 20130287536 A1 to Blake Koelmel (hereinafter Koelmel) and WO 20180136499 A1 to Thompson et al (hereinafter Thompson) as applied to claim 1 and further in view of US Pat. Pub. No. 20180053319 A1 to Kakuma et al (hereinafter Kakuma).
Regarding claim 5, Nakamizo does not explicitly teach the controller is configured to learn the lateral displacement variation or the height displacement variation, thereby creating a learned lateral displacement variation or a learned height displacement variation, with respect to a time, and to control the position of the nozzle with respect to the time by using the learned lateral displacement variation or the learned height displacement variation.  
Kakumu teaches the controller is configured to learn the displacement variation with respect to a time, and to control the position of the nozzle with respect to the time by using the learned displacement variation. (See Kakumu, Fig. 6 and paragraphs 68-69.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the controller is configured to learn the lateral displacement variation or the height displacement variation, thereby creating a learned lateral displacement variation or a learned height displacement variation, with respect to a time, and to control the position of the nozzle with respect to the time by using the learned lateral displacement variation or the learned height displacement variation, because Kakumu teaches this would enable the nozzle to be correctly positioned at the processing position. (See Kakumu, Fig. 6 and paragraphs 68-69.)
The previous rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20130010289 A1 to Nakamizo et al (hereinafter Nakamizo) and US Pat. Pub. No. 20130287536 A1 to Blake Koelmel (hereinafter Koelmel) and US Pat. Pub. No. 20050150451 A1 to Tanaka et al (hereinafter Tanaka) and US Pat. Pub. No. 20180053319 A1 to Kakuma et al (hereinafter Kakuma) as applied to claim 5 and further in view of US Pat. Pub. No. 20110262004 A1 to Ryuya Murakami (hereinafter Murakami) is withdrawn based on the amendment to claim 1. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20130010289 A1 to Nakamizo et al (hereinafter Nakamizo) and US Pat. Pub. No. 20130287536 A1 to Blake Koelmel (hereinafter Koelmel) and WO 20180136499 A1 to Thompson et al (hereinafter Thompson) and US Pat. Pub. No. 20180053319 A1 to Kakuma et al (hereinafter Kakuma) as applied to claim 5 and further in view of US Pat. Pub. No. 20110262004 A1 to Ryuya Murakami (hereinafter Murakami).
Regarding claim 6, Nakamizo does not explicitly teach the controller is configured to measure the lateral displacement variation or the height displacement variation during a plurality of periods, to average the lateral displacement variation or the height displacement variations regarding the plurality of periods, and to learn the lateral displacement variation or the height displacement variation with respect to time.  
Murakami is directed to a learning control device performing a positioning process.
Murakami teaches the controller is configured to measure the displacement variations during a plurality of periods, to average the displacement variations regarding the respective periods, and to learn the displacement variation with respect to the time. (See Murakami, paragraph 92.)
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute a controller configured to measure the lateral displacement variation or the height displacement variation during a plurality of periods, to average the lateral displacement variation or the height displacement variations regarding the plurality of periods, and to learn the lateral displacement variation or the height displacement variation with respect to time as an art recognized equivalent for machine learning for a positioning process. (See Murakami, paragraph 92 and Abstract.)
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
The previous rejection of claims 7-8 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20130010289 A1 to Nakamizo et al (hereinafter Nakamizo) and US Pat. Pub. No. 20130287536 A1 to Blake Koelmel (hereinafter Koelmel) and US Pat. Pub. No. 20050150451 A1 to Tanaka et al (hereinafter Tanaka) as applied to claim 1 and further in view of US Pat. Pub. No. 20180214915 A1 to Jeffrey W. Butterbaugh (hereinafter Butterbaugh) is withdrawn based on the amendment to claim 1. 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20130010289 A1 to Nakamizo et al (hereinafter Nakamizo) and US Pat. Pub. No. 20130287536 A1 to Blake Koelmel (hereinafter Koelmel) and WO 20180136499 A1 to Thompson et al (hereinafter Thompson) as applied to claim 1 and further in view of US Pat. Pub. No. 20180214915 A1 to Jeffrey W. Butterbaugh (hereinafter Butterbaugh). 
Regarding claim 7, Nakamizo does not explicitly teach the spin chuck includes a magnetic levitation spindle motor.  
Butterbaugh is directed to rotating a substrate in a process chamber.
Butterbaugh teaches the spin chuck includes a magnetic levitation spindle motor. (See Butterbaugh, paragraph 8 and Fig. 1.)
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a spin chuck with a magnetic levitation spindle motor, as an art recognized equivalent for actuating a spin chuck. (See Butterbaugh, paragraph 8 and Fig. 1.)
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 7, Nakamizo does not explicitly teach the controller is configured to control a position of the wafer by controlling the magnetic levitation spindle motor.  
Butterbaugh teaches the spin chuck includes a magnetic levitation spindle motor. (See Butterbaugh, paragraph 8 and Fig. 1.)
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the controller configured to control a position of the wafer by controlling the magnetic levitation spindle motor, as an art recognized equivalent for actuating a spin chuck. (See Butterbaugh, paragraph 8 and Fig. 1.)
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 8, Nakamizo does not explicitly teach the controller is configured to make a rotation axis of the wafer and a center axis of the wafer coincide with each other by using the displacement variation.  
Tanaka teaches the controller is configured to make a rotation axis of the wafer and a center axis of the wafer coincide with each other by using the displacement variation. (See Tanaka, paragraph 63.)
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the controller configured to make a rotation axis of the wafer and a center axis of the wafer coincide with each other by using the displacement variation, because Tanaka teaches this would allow for centering adjustment by providing the rotation center of the spin chuck to be aligned with the center of the wafer. (See Tanaka, paragraph 63.)
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20130010289 A1 to Nakamizo et al (hereinafter Nakamizo) and US Pat. Pub. No. 20130287536 A1 to Blake Koelmel (hereinafter Koelmel) and WO 20180136499 A1 to Thompson et al (hereinafter Thompson) as applied to claim 1 and further in view of US Pat. Pub. No. 20070095650 A1 to Ye et al (hereinafter Tanaka).
Regarding claim 22, Nakamizo does not explicitly teach the center of the wafer is offset relative to the rotation axis of the spin chuck.  
Ye teaches an apparatus for deposition with a rotatable pedestal. (See Ye, Abstract, paragraph 13, Figs. 1-4.)
Ye teaches an offset orientation can increase uniformity of the deposition. (See Ye, Abstract, paragraph 13, Figs. 1-4.)
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the center of the wafer offset relative to the rotation axis of the spin chuck, because Ye teaches in certain deposition applications having an offset orientation can increase uniformity of the deposition. (See Ye, Abstract, paragraph 13, Figs. 1-4.)
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20130010289 A1 to Nakamizo et al (hereinafter Nakamizo) and US Pat. Pub. No. 20130287536 A1 to Blake Koelmel (hereinafter Koelmel) and WO 20180136499 A1 to Thompson et al (hereinafter Thompson) as applied to claim 1, respectively, further in view of US Pat. Pub. No. 20050150451 A1 to Tanaka et al (hereinafter Tanaka) and US Pat. Pub. No. 20190146345 A1 to Teppei Takahashi (hereinafter Takahashi). 
Regarding claim 23, Nakamizo does not explicitly teach the wafer includes a coating film coated over the top surface thereof, and the controller is configured to control the position of the nozzle in order for the nozzle to remove an edge bead of the coating film by spraying a rinse liquid thereon.   
Tanaka teaches the wafer includes a coating film coated over the top surface thereof, and the controller is configured to control the position of the nozzle in order for the nozzle to remove an edge bead of the coating film by spraying a rinse liquid thereon. (See Tanaka, Fig. 1, Abstract, and paragraphs 4, 9, 16, 54, 73, 77, and 82.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the wafer includes a coating film coated over the top surface thereof, and the controller is configured to control the position of the nozzle in order for the nozzle to remove an edge bead of the coating film by spraying a rinse liquid thereon, because Tanaka teaches this would enable the substrate to be processed irrespective of the degree of the proficiency of the operator.  (See Tanaka, Fig. 1, Abstract, and paragraphs 4, 9, 16, 54, 73, 77, and 82.)
Regarding claim 23, Nakamizo does not explicitly teach the wafer includes a coating film coated over the top surface thereof such that the coating film has an edge bead, the edge bead having a height from a surface of the wafer that is greater than a height of central portions of the coating film.   
Takahashi is directed to a substrate treatment apparatus. 
Takahashi teaches the wafer includes a coating film coated over the top surface thereof such that the coating film has an edge bead, the edge bead having a height from a surface of the wafer that is greater than a height of central portions of the coating film.   (See Takahashi, Abstract, paragraph 68-70, and Figs. 8-9.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the wafer includes a coating film coated over the top surface thereof such that the coating film has an edge bead, the edge bead having a height from a surface of the wafer that is greater than a height of central portions of the coating film, because Takahashi teaches this structure results when the coating liquid spreads towards the peripheral edge. (See Takahashi, Abstract, paragraph 68-70, and Figs. 8-9.)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
WO 20180136499 A1 to Thompson et al (hereinafter Thompson) is being used to address the new limitations added to claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717